DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4)
The drawings of Figures 1, 4 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “31” and “50” have been used to designate same part in Figures 1, 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US 2015/0027108).
Regarding claim 1, Winkler discloses a cooling device for cooling down an injection valve installed in a vehicle comprising:
an outer jacket (not numbered) provided at an outside of the injection valve (36) for forming an annular space between the injection valve and the outer jacket, so that cooling water  flows (being indicated by dashed lines in Fig. 2) through the annular space (see par. [0026]);
a cylindrical partitioning unit (not numbered) (par. [0028]) formed in a cylindrical shape and provided between the injection valve (36) (Fig. 2) and the outer jacket, the cylindrical partitioning unit divides a part of the annular space into an outside passage on a side of the outer jacket and an inside passage on a side of the injection valve (36) (Fig. 2);
a first pipe portion (16) (Fig. 2) connected to the outer jacket for discharging the cooling water from the annular space;
a second pipe portion (14) (Fig. 2) connected to the outer jacket for supplying the cooling
water into the annular space, wherein the first pipe portion (16) is connected to the outer jacket at a position higher than the second pipe portion (14) (Fig. 2) in a vertical direction;

    PNG
    media_image1.png
    597
    529
    media_image1.png
    Greyscale

a first restricting portion (see the annotated Fig. 2 above) provided in the annular space at a position between the first pipe portion (16) and the second pipe portion (14) (Fig. 2) for restricting a flow of the cooling water between a first outside passage portion and a second outside passage portion, the first outside passage portion being a part of the outside passage on an upper side and being communicated to the first pipe portion (16) (Fig. 2), and the second outside passage portion being another part of the outside passage on a lower side and being communicated to the second pipe portion (14) (Fig. 2).

communication passage (see the annotated Fig. 2 above) formed in a cylindrical component at its circumferential position, wherein the communication passage communicates the outside passage and the inside passage with each other, and wherein the cylindrical component is one of members for forming the outside passage and/or the inside passage.
However, Winkler fails to disclose the communication passage is higher than the first restricting portion in the vertical direction.
Since Winkler discloses a similar cooling device as claimed, it is the examiner's position that the communication passage being higher than the first restricting portion in the vertical direction would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as cooling water flow rate, as well as the size of the dosing valve... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Regarding claims 3, 4, Winkler discloses the cooling device according to claim 1, Winkler further disclose the communication passage is formed in the cylindrical partitioning unit (see Fig. 2; however, Winkler fails to disclose wherein the cylindrical partitioning unit is rotatable relative to the outer jacket and inner jacket when the cylindrical partitioning unit is assembled to the inner and outer jacket.
Regarding the term "rotating the cylindrical partitioning unit when the cylindrical partitioning unit is assembled", such limitation is being treated as the product-by-process claim, 

Regarding claims 5, 6, the modified Winkler discloses the cooling device according to claim 1; however, Winkler fails to disclose wherein the communication passage is formed in the cylindrical component at a position, which is higher than a solenoid of the injection valve in the vertical direction.
Since Winkler discloses a similar cooling device as claimed, it is the examiner's position that the communication passage being formed at a position higher than a solenoid of the injection valve in the vertical direction would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as cooling water flow rate, as well as the size of the dosing valve... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Regarding claim 10, Winkler discloses a cooling device for cooling down an injection valve installed in a vehicle comprising:
an inner jacket (not numbered) provided at an outer periphery of the injection valve (36) (Fig. 2); an outer jacket (not numbered) provided at an outside of the inner jacket for forming an annular space between the inner jacket and the outer jacket, so that cooling water flows through
the annular space ( being indicated by dashed lines in Fig.2);

a first pipe portion (16) (Fig. 2) connected to the outer jacket for discharging the cooling
water from the annular space;
a second pipe portion (14) (Fig.2) connected to the outer jacket for supplying the cooling
water into the annular space, wherein the first pipe portion (16) is connected to the outer
jacket at a position higher than the second pipe portion (14) in a vertical direction (Fig. 2);

    PNG
    media_image2.png
    825
    731
    media_image2.png
    Greyscale


a first restricting portion (see the annotated Fig. 2 above) provided in the annular space at a position between the first pipe portion (16) and the second pipe portion (14) for restricting a 
and being communicated to the first pipe portion (16) (Fig. 2), and the second outside passage
portion being another part of the outside passage on a lower side and being
communicated to the second pipe portion (14) (Fig. 2);
a second restricting portion (see the annotated Fig. 2 above) provided in the annular space at a position higher than the first pipe portion (16) (Fig. 2) in the vertical direction for restricting the flow of the cooling water between the outside passage and the inside passage; 
communication passage (see the annotated Fig. 2 above) formed in the cylindrical partitioning unit at its circumferential position, wherein the communication passage communicates the outside passage and the inside passage with each other.
However, Winkler fails to disclose that the communication passage is higher than the first restricting portion in the vertical direction.
Since Winkler discloses a similar cooling device as claimed, it is the examiner's position that the communication passage being higher than the first restricting portion in the vertical direction would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as cooling water flow rate, as well as the size of the dosing valve... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al.  (US 2015/0027108) in view of Knittel et al. (US Patent 9,284,871). 

Knittel teaches communication passages (42, 44, 43)  (Fig. 2) are formed in a cylindrical partitioning unit, and a length of the communication passage in a circumferential direction of the cylindrical partitioning unit is larger than a length of the communication passage in an axial direction of the cylindrical partitioning unit (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Winkler by having a length of the communication passage in a circumferential direction of the cylindrical partitioning unit being larger than a length of the communication passage in an axial direction of the cylindrical partitioning unit as taught by Knittel for providing an optimum passage of cooling water for the cooling of the dosing module in all operating states of the internal combustion engine (see Knittel, col. 5, lines 9-21).

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
-Claim 11 is allowed.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747